

116 HR 1790 IH: Giveback Deficit Reduction Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1790IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Kind (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require any amounts remaining in Members’ Representational Allowances at the end of a fiscal
			 year to be deposited in the Treasury and used for deficit reduction or to
			 reduce the Federal debt.
	
 1.Short titleThis Act may be cited as the Giveback Deficit Reduction Act. 2.Requiring amounts remaining in members’ representational allowances to be used for deficit reduction or to reduce the Federal debt (a)In generalNotwithstanding any other provision of law, any amounts appropriated for Members’ Representational Allowances for the House of Representatives for a fiscal year which remain after all payments are made under such Allowances for the year shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).
 (b)Effective dateThis section shall apply with respect to fiscal year 2019 and each succeeding fiscal year. 3.RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this Act.
 4.DefinitionAs used in this Act, the term “Member of the House of Representatives” means a Representative in, or a Delegate or Resident Commissioner to, the Congress.
		